DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/10/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohil et al (US 2009/0123767 A1).
Regarding claims 1, 2, 4-6 and 9, Gohil suggests biaxially stretched polarizing films that may comprise polyester (abstract, para 32, 66, 76). Gohil further suggests that the film can be fed into a temperature-controlled box, heated above its glass transition temperature and grasped on either side by tenterhooks that simultaneously exert a drawing tension (longitudinal stretching) and a widening tension (lateral, i.e., transverse, stretching); wherein stretch ratios of 3:1 to 4:1 can be employed (para 76) which overlap the stretching ratios of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Gohil, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding the V2/V1, V2, and V1 of the instant claims, Gohil suggests biaxially oriented films may have a greater tensile strength (para 66); and biaxial stretching orients the fibers parallel to the plane of the film, leaving the fibers randomly oriented within the plane of the film, which provides superior tensile strength, flexibility, toughness and shrinkability, for example, in comparison to non-oriented films; and it is desirable to stretch the film along two axes perpendicular to each other. This increases tensile strength and elastic modulus in the directions of stretch. It is most desirable for the amount of stretch in each direction to be approximately equivalent, thereby providing similar properties within the film when tested from any direction (para 75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the biaxially stretching of the polyester film, and therein the V2/V1, V2, and V1, to optimize the tensile strength, flexibility, toughness and shrinkability of the film; and the tensile strength and elastic modulus in the directions of stretch.
The limitation “upon 10 times of repetition of a procedure in which a film is strained by 2 mm as compared with the initial dimension in an in-plane first direction and in an in-plane second direction perpendicular to the first direction, respectively, and maintained for 10 seconds, and the film is then relaxed and maintained for 10 seconds” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 1 and the product of Gohil.
Gohil suggests the polyester film or sheet may be molded and subject to being biaxially stretched (para 65, 66, 76)  which would render obvious the process for preparing a polyester film that comprises molding a polyester resin to a sheet form and biaxially stretching it to obtain a polyester film of the instant claims.
Gohil suggests or otherwise renders obvious the structure and method of making the polyester film of the instant claims. Furthermore, Gohil suggests the film may be a mixture of polyethylene naphthalate and polyethylene terephthalate (para 32), and have a thickness of 1 mil to 6 mils (i.e., 25 μm to 150 μm) (para 63). This appears to match or otherwise render obvious the composition and thickness of the film of the instant claims (see instant specification page 8, lines 22-29; page 9, lines 4-6).  
Therefore, the polyester film of the Gohil is deemed to inherently possess the ability to withstand 200,000 times or more of repeated folding at an angle of 135° until it is broken. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Claims 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohil as applied to claim 1 above, and further in view of Jeong et al (KR 2017-0110209 A).
	Gohil teaches the polyester film of claim 1. Gohil further teaches it sheets may be used in displays (para 121).
	Gohil fails to suggest the limitations of claims 8 and 10-12.
	Jeong teaches a flexible display device comprising a flexible display device comprising a substrate (100) (i.e., cover) comprised of ultra-thin glass or polyimide film that is covered by a protective film (410) that comprises a biaxially stretched polyethylene terephthalate film (i.e., a polyester film applied to a cover of a flexible display;  a transparent cover for a flexible display device a polyester film disposed on the transparent cover; and a flexible display device that comprises a polyester film) (page 4, 16; figures 1, 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polyethylene terephthalate film of Gohil for the biaxially stretched polyethylene terephthalate film of Jeong, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.
In response to applicant's argument that that films that meet the ratio V2/V1 limitation of claim 1 show significantly improved folding endurance of 200,000 times or more, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Gohil suggests biaxially stretched polarizing films that may comprise polyester (abstract, para 32, 66, 76). Gohil further suggests that the film can be fed into a temperature-controlled box, heated above its glass transition temperature and grasped on either side by tenterhooks that simultaneously exert a drawing tension (longitudinal stretching) and a widening tension (lateral, i.e., transverse, stretching); wherein stretch ratios of 3:1 to 4:1 can be employed (para 76) which overlap the stretching ratios of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Gohil, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding the V2/V1, V2, and V1 of the instant claims, Gohil suggests biaxially oriented films may have a greater tensile strength (para 66); and biaxial stretching orients the fibers parallel to the plane of the film, leaving the fibers randomly oriented within the plane of the film, which provides superior tensile strength, flexibility, toughness and shrinkability, for example, in comparison to non-oriented films; and it is desirable to stretch the film along two axes perpendicular to each other. This increases tensile strength and elastic modulus in the directions of stretch. It is most desirable for the amount of stretch in each direction to be approximately equivalent, thereby providing similar properties within the film when tested from any direction (para 75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the biaxially stretching of the polyester film, and therein the V2/V1, V2, and V1, to optimize the tensile strength, flexibility, toughness and shrinkability of the film; and the tensile strength and elastic modulus in the directions of stretch.
The limitation “upon 10 times of repetition of a procedure in which a film is strained by 2 mm as compared with the initial dimension in an in-plane first direction and in an in-plane second direction perpendicular to the first direction, respectively, and maintained for 10 seconds, and the film is then relaxed and maintained for 10 seconds” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 1 and the product of Gohil.
Gohil suggests the polyester film or sheet may be molded and subject to being biaxially stretched (para 65, 66, 76)  which would render obvious the process for preparing a polyester film that comprises molding a polyester resin to a sheet form and biaxially stretching it to obtain a polyester film of the instant claims.
Gohil suggests or otherwise renders obvious the structure and method of making the polyester film of the instant claims. Furthermore, Gohil suggests the film may be a mixture of polyethylene naphthalate and polyethylene terephthalate (para 32), and have a thickness of 1 mil to 6 mils (i.e., 25 μm to 150 μm) (para 63). This appears to match or otherwise render obvious the composition and thickness of the film of the instant claims (see instant specification page 8, lines 22-29; page 9, lines 4-6).  
Therefore, the polyester film of the Gohil is deemed to inherently possess the ability to withstand 200,000 times or more of repeated folding at an angle of 135° until it is broken. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783